Citation Nr: 0122545	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946, 
and died in March 1999.  The appellant is the veteran's 
widow.  

This matter arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

As a preliminary matter, the Board observes that with her 
notice of disagreement (NOD) received in November 1999, the 
appellant submitted a VA Form-9 in which she indicated that 
she wished to appear before a member of the BVA at a personal 
hearing at the RO.  No statement of the case (SOC) had been 
issued.  Following issuance of the SOC in December 1999, the 
appellant submitted a timely appeal (VA Form-9) in February 
2000, in which she indicated that she did not wish to have a 
personal hearing before a Member of the BVA.  The Board 
considers this to be a withdrawal of the previous request.  
Accordingly, given that the appellant has declined the 
opportunity to present testimony at a personal hearing, the 
Board will proceed with its review of her claim at this time.  

In a September 1999 rating decision, the RO denied claims for 
an increased evaluation for residuals of acute infectious 
hepatitis as well as service connection for inclusion body 
myositis as secondary to the veteran's service-connected 
residuals of acute infectious hepatitis for purposes of 
accrued benefits.  That decision has not been appealed by the 
appellant.  However, the service connection claim was denied 
as not well grounded.  It is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's death certificate shows that he died on 
March [redacted], 1999, of circulatory collapse due to 
cardiopulmonary arrest, due to gram negative multilobar 
pneumonia.  Other significant conditions listed as 
contributing to death, but not resulting in the underlying 
cause, included inclusion body myositis-myopathy.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of infectious hepatitis, 
evaluated as 10 percent, effective from June 1, 1946.  

4.  Circulatory collapse, cardiopulmonary arrest, gram 
negative multilobar pneumonia or inclusion body myositis-
myopathy were not shown during the veteran's active military 
service or within an appropriate presumptive period following 
separation, and are not shown to have been otherwise related 
to service or a service-connected disability.  

5.  A service-connected disability did not contribute 
substantially or materially to the veteran's cause of death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2000); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

2.  The requirements for payment of Chapter 35 Dependents' 
Educational Assistance benefits have not been met.  38 
U.S.C.A. §§ 3501, 3510, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant contends that the veteran died as a result of 
his service-connected residuals of infectious hepatitis.  She 
does not contend and the record does not show that the 
disorders listed on the certificate of death were incurred in 
or aggravated in service, or manifest to a compensable degree 
within any applicable presumptive period.  Review of the 
record confirms this fact.  She does maintain, however, that 
the veteran's service-connected hepatitis caused the 
veteran's inclusion body myositis myopathy, which was listed 
on his death certificate as a significant contributory cause 
of death, and that therefore a grant of service connection is 
appropriate.  In such cases, the VA has a duty to assist the 
appellant in developing facts which are pertinent to such 
claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

The Board finds that the VA has provided the appellant with 
proper notice of the type of evidence, medical and otherwise, 
necessary in order to complete her claim.  Here, while the 
appellant was given notice of the type of evidence required 
to establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see 38 U.S.C.A § 5103A , 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  The Board concludes that 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case and supplemental 
statement of the case, in addition to correspondence to the 
appellant, have provided her with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate her claim.  The Board finds, 
therefore, that such documents are essentially in compliance 
with the VA's revised notice requirements.  The Board finds 
that the VA does not have any further outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The appellant was offered the 
opportunity to present testimony at a personal hearing, 
either before a hearing officer at the RO, or before a member 
of the Board.  In support of her claim, pertinent post-
service clinical treatment records in addition to statements 
received from the veteran's treating physician were 
submitted.  Further, the RO sought an expert medical opinion 
in order to help clarify any ambiguity surrounding 
circumstances involving the veteran's cause of death.  The 
appellant was also offered the opportunity to submit 
additional evidence in support of her claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim.

Given that the efforts by the RO to notify the appellant and 
to assist her in obtaining evidence to substantiate her claim 
were thorough and consistent with the requirements of the 
newly enacted statutory and regulatory provisions regarding 
VA's duty in this regard, the Board finds that the appellant 
is not prejudiced by the Board's decision not to remand this 
case to the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the appellant are to be avoided); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991). 

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death, 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a casual connection.  Id.  

In the present case, the veteran's death certificate shows 
that he died on March [redacted], 1999, of circulatory collapse due 
to cardiopulmonary arrest, due to gram negative multilobar 
pneumonia.  Other significant conditions listed as 
contributing to death, but not resulting in the underlying 
cause, were listed as inclusion body myositis myopathy.  As 
noted, at the time of the veteran's death, service connection 
was in effect for residuals of infectious hepatitis, 
evaluated as 10 percent disabling, effective from June 1, 
1946.  

Service medical records indicate that the veteran was treated 
for moderate acute, infectious hepatitis with jaundice in 
service in March-April 1945.  On separation examination in 
May 1946, it was noted that the veteran gave a history of 
having been treated for infectious hepatitis between April 
and June 1945, and he reported that he was still bothered by 
indigestion and tenderness over the liver area.  It was 
noted, however, that physical examination at the time of 
separation showed no abnormality.  No other pertinent 
abnormalities were reported on this examination.  

Circulatory collapse, cardiopulmonary arrest, gram negative 
multilobar pneumonia or inclusion body myositis-myopathy were 
not shown during the veteran's active military service or 
within an appropriate presumptive period following 
separation, and the appellant does not contend otherwise.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

Service connection was granted for indigestion and tenderness 
over the liver area following hepatitis and jaundice, in a 
July 1948 rating decision.  A 10 percent disability 
evaluation was assigned at that time. 

The veteran was afforded a VA examination in June-July 1949.  
At that time, the veteran reported that since service, he had 
periodic attacks of loss of appetite and became yellow.  He 
reported that he had had such an attack in August 1948 which 
lasted two weeks although he did not see a doctor.  The 
diagnosis, following examination was residuals of hepatitis 
and jaundice, although the exact nature of such residuals was 
not specified.  The service-connected disability was 
recharacterized as residuals of infectious hepatitis in a 
July 1949 rating decision.

The veteran was afforded another VA examination in July 1953.  
At that time, the veteran stated that since service, he had 
difficulty in eating fatty or fried foods in that such foods 
caused nausea and occasional vomiting.  He also reported 
several recurrences of yellowish discoloration of his eyes, 
but reported that he had never seen a doctor for it and had 
never been confined to bed because of it.  The diagnosis was 
infectious hepatitis with residuals manifested by impaired 
liver function.  

Clinical treatment records from Wallace Christy, M.D., dating 
from November 1995 through March 1998 show that the veteran 
had been seen for complaints of dysphagia, increasing 
weakness, difficulty swallowing, and some nocturnal 
incontinence.  These symptoms were considered to be part of a 
body myositis disorder.  The veteran was noted to have had a 
20-year history of inclusive body myositis (IBM).  A 
treatment record dated in November 1995 shows that the 
veteran also gave a history of chronic hepatitis.  The 
treating physician indicated that he was unaware of the type 
of hepatitis the veteran had in the past, and offered that he 
needed a full examination of the record and the veteran to 
determine the particular type.  There were no noted symptoms 
attributable to hepatitis, other than notations that the 
veteran had a history of that disease and no indication that 
the myositis was related to the veteran's service-connected 
infectious hepatitis.  

Prior to the veteran's death, a letter dated in October 1998 
was received from the veteran's treating physician, who was 
associated with the University of Michigan Medical Center, 
Department of Neurology.  According to John J. Wald, M.D., 
the veteran had asked him to provide medical evidence to 
establish a potential link between his service-connected 
hepatitis and his diagnosed body myositis.  The doctor stated 
that during the course of treatment, the veteran had informed 
him that he had been diagnosed with jaundice and hepatitis in 
service in 1945, but that the particular type of hepatitis 
had never been determined.  The doctor stated that the 
veteran informed him that he had experienced several episodic 
febrile periods, and that some 30 years later, in 1977, he 
had noticed progressive weakness in his body.  At the time of 
the letter, the veteran was diagnosed with biopsy-proven 
inclusion body myositis which was unresponsive to therapy.  
The veteran was characterized as being severely disabled and 
was unable to function independently.  With respect to a 
potential link between the veteran's diagnosed IBM and 
service-connected hepatitis, the doctor stated that the 
specific inclusions seen inside the veteran's muscle cells in 
the myositis resembled inclusions in other chronic viral 
infections, suggesting that they might be involved in the 
pathogenesis.  He also stated that in other chronic viral 
infections such as HIV, there can be associated inflammatory 
myopathy.  In addition, the doctor indicated that a recent 
publication showed that a case of chronic hepatitis-C was 
associated with inclusion body myositis.  

In July 1999, the RO requested that the chief medical 
administrator of the VA Medical Center in Ann Arbor obtain a 
medical opinion as to the likelihood of a relationship 
between the veteran's service-connected hepatitis and IBM 
that caused his death.  The file was forwarded to the 
assistant chief of neurology at the University of Michigan 
Medical Center, who provided an opinion in August 1999.  In 
response to the RO's request, the doctor replied by letter of 
August 1999 that while there was a remote possibility that 
infectious hepatitis incurred some 50 years ago might have 
resulted in the more recent diagnosis of inclusion body 
myositis, such was considered unlikely.  The doctor stated 
that he had reviewed the relevant medical records, and 
offered that by his own experience and a careful review of 
literature, it appeared that inclusion body myositis had a 
multifactorial etiology.  On only one occasion was body 
myositis associated with a specific viral illness, hepatitis-
C.  He offered that while other types of hepatitis may be 
associated with myositis and myopathy, at that time, there 
was no definitive association between inclusion body myositis 
and infectious hepatitis with which the veteran had been 
diagnosed some 50 years previously.  Accordingly, while he 
acknowledged that there was a remote possibility of a 
relationship, it was considered unlikely that the service-
connected infectious hepatitis had resulted in the diagnosed 
inclusion body myositis.  (emphasis added).  

Thereafter, Dr. Christy provided additional comment.  In 
October 1999, he indicated that inclusion body myositis was 
an inflammatory disease of the muscles of an unknown origin.  
It was an uncommon condition, and there had been speculation 
that it might possibly be related to some sort of viral 
illness.  However, he stated that to his knowledge, "no 
causal links to any specific virus had been established."  

In further support of her claim, the appellant submitted an 
additional letter from Dr. Wald.  Dr. Wald, indicated in 
November 1999, that the veteran had been treated for a 
progressive muscle disorder diagnosed as inclusion body 
myositis.  He noted that there had been reported associations 
of inclusion body myositis and hepatitis.  He did not 
elaborate further on that statement.  Dr. Wald submitted a 
third statement in January 2000 in which he reiterated that 
while the exact cause of IBM was unknown, there were 
suggestions of an infectious relationship.  

The appellant also submitted a letter dated in May 1948 from 
the veteran's college Reserve Officer Training Corps (ROTC) 
commander stating that in view of his diagnosed chronic 
hepatitis incurred in service, he was physically disqualified 
from the ROTC program.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected residuals of infectious hepatitis 
caused or materially contributed to his death.  In this 
regard, the Board finds that with respect to the evidence 
presented, less weight must be accorded the opinions of Dr. 
Wald than the other opinions of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (It is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of the medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  The 
Board recognizes that the veteran was diagnosed with 
infectious hepatitis in service, and that he was physically 
disqualified from participation in his college ROTC program 
due to that disorder in 1948.  The Board further recognizes 
that the veteran's attending physician, Dr. Wald has stated 
that there has been one link between hepatitis C and 
inclusion body myositis.  However, in weighing that evidence 
against the other opinions of record, the Board accords 
greater probative weight to the VA obtained opinion and Dr. 
Christy's opinion, due, in part, to the degree of certainty 
of his opinion.  

While the veteran's attending physician indicated that he had 
treated the veteran's inclusion body myositis for some time, 
and that he had noted similarities between certain cellular 
formation involving the veteran's inclusion body myositis and 
viral infections, he only suggested that there might be a 
link between the veteran's service-connected hepatitis and 
his diagnosed inclusion body myositis.  Further, while in his 
subsequent letter of November 1999, Dr. Wald stated that 
there had been reported associations between viral infections 
and inclusion body myositis, he had only been able to cite 
one specific example of such a relationship to hepatitis C.  
In contrast, the VA examiner acknowledged Dr. Wald's cited 
example, but offered that while such example suggested a 
remote possibility of a nexus between inclusive body myositis 
and hepatitis, such relationship was considered unlikely.  As 
noted, Dr. Christy, in a letter dated in October 1999 stated 
that there were no known associations between the two 
diseases.  

The Board observes that clinical treatment records dating 
from November 1995 to the time of the veteran's death only 
note that the veteran had a history of a diagnosis of 
infectious hepatitis, and do not include notations of any 
treatment for chronic hepatitis.  Actual clinical treatment 
records show that the veteran was seen for physical 
complaints involving his diagnosed inclusive body myositis, 
but do not contain any suggestion that his service-connected 
residuals of infectious hepatitis either caused or were in 
any way related to the inclusive body myositis.  The Board 
finds that while there may have been one specific instance of 
a relationship between hepatitis C and inclusion body 
myositis in the past in another case, there is no evidence of 
such a relationship in this particular case.  The veteran's 
attending physician, while attesting to the existence of at 
least one other case and in cases involving other types of 
viral infections, did not offer any opinion stating that in 
this specific instance, the veteran's service-connected 
residuals of infectious hepatitis resulted in or otherwise 
contributed to the incurrence of his diagnosed inclusive body 
myositis.  Dr. Wald's opinion that there is a suggestion of 
an infectious relationship to IBM is simply too speculative 
and attenuated to serve to place the evidence in this case in 
equipoise.

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support an veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record) and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  The Board concludes that the neurologist's 
opinion obtained by the RO in August 1999 in fact did 
consider the material supporting the appellant's position.  
The Board finds that the specificity of this opinion as well 
as the degree of certainty in which it was rendered make it 
of significant value in determining the critical issue in 
this case, and adopts the opinion.  

While the Board has carefully considered the appellant's 
opinions in reviewing the matter on appeal, the Board notes 
that as a lay person, lacking in medical training and 
expertise, the appellant is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, in light of the foregoing, the 
appellant's claim must be denied.  

As the preponderance of the evidence is against the 
appellant's claim, it follows that the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. §§  5103, 
5103A (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

II.  Chapter 35 Benefits

With respect to the appellant's claim for Dependents' 
Educational Assistance benefits, the Board finds that, 
because the veteran's death has been found not to have been 
due to service or a service-connected disability, the 
appellant is not eligible for an award of benefits under the 
provisions of 38 U.S.C.A. § 3501(a)(1)(B), (C), (D) (West 
1991).  An "eligible person" includes the surviving spouse 
of any person who dies as a result of a service-connected 
disability, the spouse of a POW, and the spouse of a person 
who died with a permanent total disability rating.  Thus, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DEA benefits pursuant to Chapter 35, Title 38, 
United States Code, is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

